department of the treasury internal_revenue_service washington d c bp rag aqa tax_exempt_and_government_entities_division date uil re plan local a local b local c local d dear this is in response to a request for a letter_ruling dated date submitted on behalf of the company by its authorized representative requesting a determination that the proposed amendments to the plan are reasonable and provide for only de_minimis increases in plan liabilities within the meaning of sec_401 of the internal_revenue_code the code and section i of the employee_retirement_income_security_act_of_1974 erisa the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer is a manufacturer supplier and recycler of paper and corrugated packaging products the taxpayer has locations throughout the country and negotiates with a variety of unions with respect to the level of benefits under the plan on date the taxpayer filed a voluntary petition under chapter of the us bankruptcy code the taxpayer continues to operate its business as debtor-in- possession the taxpayer has current and future liabilities under the plan the plan is a single_plan consisting of six plan documents and supplements thereto benefit factors for a location are determined pursuant to collective bargaining between the taxpayer and the union representing the employees at that location as part of the collective bargaining process the taxpayer and applicable unions enter into a memorandum of agreement moa which is a binding amendment to a collective bargaining agreement that has been approved by the taxpayer and the applicable union s on date the taxpayer entered into a moa covering local a the local a moa eliminated plan benefits for employees hired after date changed to a medical plan that is less costly and made work rule changes such as eliminating double time on sunday additionally it increased the benefit factor for applicable employees on date the taxpayer entered into a moa covering local b the local b moa eliminated plan benefits for employees hired after date changed to a medical plan that is less costly and made work rule changes such as eliminating double time on sunday in addition it increased the benefit factor for applicable employees on date the taxpayer entered into a moa covering local c the local c moa provides that employees hired after date will not be eligible to participate in the plan further it changed to a medical plan that is less costly and made work rule changes such as eliminating double time on sunday in addition it increased the benefit factor for applicable employees on date the taxpayer entered into a moa covering local d the local d moa provides that employees hired after date are not eligible to participate in the plan further it changed to a medical plan that is less costly and made work rule changes such as eliminating double time on sunday in addition it increased the pension benefit factor for applicable employees contingent upon the secretary's approval information submitted with the request indicates that the aggregate increase in target liability attributable to the amendments is less than and the aggregate increase in target_normal_cost is section i of erisa provides that in the case of a plan maintained by an employer that is a debtor under title united_states_code or similar federal or state law no amendment of the plan which increases the liabilities of the plan by reason of a any increase in benefits b any change in the accrual_of_benefits or c any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor shall be effective prior to the effective date of such employer's plan_of_reorganization section i of erisa provides that section i shall not apply to certain plan amendments including any plan amendment that the secretary_of_the_treasury determines to be reasonable and that provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor sec_401 of the code provides that a plan is not a qualified_plan if an amendment is adopted while the employer is a debtor in a case under title united_states_code or similar federal or state law if such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in accrual_of_benefits - or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan of organization sec_401 of the code provides that sec_401 will not apply to certain plan amendments including in accordance with sec_401 any plan amendment if the secretary for the treasurer determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor section g of erisa and sec_436 of the code impose additional restrictions on amendments to underfunded plans in general these restrictions prevent amendments to the plan if such amendments would cause relevant funding levels to drop below the information presented and the documentation submitted by the taxpayer are consistent with their claim that the amendments are reasonable the increases in the benefit factors were negotiated within the collective bargaining process during which the parties agreed to changes in other_benefits and work rules that will result in a net savings to the taxpayer the actuarial information provided indicates that the aggregate increase in target liability and in target_normal_cost attributable to the amendments is negligible based on the information submitted the amendments outlined in this letter are reasonable and in aggregate provide for only de_minimis increases in the liabilities of the plan with respect to the employees of the company therefore the prohibition on benefit increases while the plan_sponsor is in bankruptcy under section i of erisa and sec_401 of the code does not apply to these amendments this ruling considers only the application of section i of erisa and sec_401 of the code to the amendments described above and does not consider any other issues that may arise in connection with the plan or the proposed amendment specifically this ruling does not address whether the plan is in compliance with restrictions on plan amendments under section g of erisa or sec_436 of the code this ruling letter is directed only to the taxpayer requesting it code sec_61 k provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact sincerely ---- david m zieglf manager ep actuarial group
